Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:
Claim 9 appears to be a typo and should be dependent upon claim 8 which recites the roller brake.  The examiner suggests amending the claim
Appropriate correction is required
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GlossBoss Wheel Stand (Youtube video / Website, see NPL-U and NPL-V in PTO-892).
GlossBoss discloses a wheel detailing stand (see screencap below, marker 00:14) comprising: a base frame including: a bottom frame member; and a back frame member extending upwardly from the bottom frame member; a pair of bottom rollers attached to the bottom frame member, the pair of rollers arranged in parallel and spaced apart from one another; and a back roller attached to the back frame member and oriented generally orthogonally to the pair of bottom rollers; wherein the pair of bottom rollers and the back roller provide 3-point contact with a wheel positioned on the wheel detailing stand.

    PNG
    media_image1.png
    1097
    1920
    media_image1.png
    Greyscale

As for claim 2, GlossBoss discloses the wheel detailing stand further comprising a top mounting bracket and a bottom mounting bracket (see screencap below, shown marker 1:23) coupled to the back frame member and to the back roller, so as to secure the back roller to the back frame member.

    PNG
    media_image2.png
    1097
    1920
    media_image2.png
    Greyscale

As for claim 5, GlossBoss discloses wherein the bottom rollers are angled relative to the bottom frame member such that a front end of the rollers is raised relative to a back end of the rollers, so as to tilt the wheel positioned on the wheel detailing stand back against the top roller (marker 0:53, screen cap below).

    PNG
    media_image3.png
    1097
    1920
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1057
    1920
    media_image4.png
    Greyscale

As for claim 11, GlossBoss discloses wherein each of the pair of bottom rollers and the back roller includes a spring retention shaft (2:32 mark, shown above, and below depicts user pressing spring retention shaft to insert roller into bracket) that provides for removal thereof from the bottom frame member and the back frame member, respectively.

    PNG
    media_image5.png
    750
    1000
    media_image5.png
    Greyscale

As for claims 15-17, see previous claim rejections above.  Claim 15 differs from claim 1 in that the claims use broader claim limitations.  Thus, the specifics of the previously rejected claims read on the broader limitations recited in claims 15-17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GlossBoss Wheel Stand (Youtube video / Website, see NPL-U and NPL-V in PTO-892) in view of Bardakci US 2019/0105528.

    PNG
    media_image6.png
    750
    1000
    media_image6.png
    Greyscale

As for claim 7, GlossBoss discloses wherein the back frame member is detachable from the bottom frame member, but does not specify wherein a hitch pin is used to selectively couple the bottom frame member to the back frame member for attachment and removal.  However, the use of pins, set screw, and other type of fasteners for securing detachable objects is commonly known in the art as evidence by  Bardakci who teaches the use of a hitch pin (26) for attaching multiple objects (10, 20, 30 and 40).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the back frame member and bottom frame member of GlossBoss to include a hitch pin to properly secure the two members together and still provide the ability to detach the two members.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GlossBoss Wheel Stand (Youtube video / Website, see NPL-U and NPL-V in PTO-892) in view of Bennett US 3843000.

    PNG
    media_image7.png
    418
    313
    media_image7.png
    Greyscale

GlossBoss discloses all the limitations as recited above but does not specify wherein base feet are secured to the bottom frame member that provide a base for the wheel detailing stand.  However, Bennett teaches a wheel stand having base feet (12) that provide a secure base for the stand.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the base frame member of GlossBoss to include base feet as taught by Bennett in order to provide a stable base for the stand.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GlossBoss Wheel Stand (Youtube video / Website, see NPL-U and NPL-V in PTO-892) in view Buechler US 2543276.

    PNG
    media_image8.png
    287
    421
    media_image8.png
    Greyscale

GlossBoss discloses all the limitations as recited above but does not specify wherein a plurality of wheels secured to the bottom frame member to provide for movement of the wheel detailing stand.  However, Buechler teaches a tire handling device having wheels (18 and 20) for maneuvering the device along a surface.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the base frame member of GlossBoss to include a plurality of wheels as taught by Buechler to easily maneuver the wheel detailing stand along a surface.
Allowable Subject Matter
Claims 3, 4, 8, 9, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYRONE V HALL JR/Primary Examiner, Art Unit 3723